DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence G. Fridman on 15 March 2022.

The application has been amended as follows: 

12. (Currently Amended) [[A]] The laser atherectomy device according to claim 20, wherein the balloon-type internal cavity comprises at least two spaces separated from each other by a barrier, each of said spaces containing a predetermined chemical, configured to be destroyed to combine the chemicals togetherto generate an increased volume of pressurized gas that expands the balloon cavity to a required size.  

13. (Currently Amended) [[A]] The laser atherectomy device according to claim 12, wherein the device is configured to induce an electric current the barrier to generate heat capable of destroying the barrier.  

14. (Currently Amended) [[A]] The laser atherectomy device according to claim 12, wherein the barrier is configured to be destroyed by an electric current provided in the catheter 

15. (Currently Amended) [[A]] The laser atherectomy device according to claim 12, wherein said chemicals are gaseous type chemicals

16. (Currently Amended) [[A]] The laser atherectomy device according to claim 20, further comprising one or more sensors provided at the distal end to analyze physical characteristics of the occlusion and a surrounding area.  

17. (Currently Amended) [[A]] The laser atherectomy device according to claim 16, further comprising a control unit for controlling and managing characteristics of [[a]] the laser based on signals from the sensors delivered to the control unit.  

19. (Currently Amended) [[A]] The laser atherectomy device according to claim 20, wherein each of said blades is disposed at an acute angle relative to the inner surface of the distal end.  

20. (Currently Amended)[[.]] A laser atherectomy device, comprising[[;]]: 
comprising an outer surface and a central passageway defining an opening ;
multiple optical fibers extending along the opening[[,]]; 
a laser configured to transmit light through the optical fibers to an occlusion; 
a vacuum pump configured to generate suction within the opening to form a low-pressure zone at the distal end 
, formed at the distal end, configured to increase an outer diameter of the catheterbetween the occlusion and the catheter in an activated condition thereof,[[;]] the expandable arrangement comprising a balloon-type internal cavity outwardly expandable by increasing an internal pressure within the cavity[[;]], wherein in the activated condition 4spaces are formed between adjacent optical fibers and the catheter [[are]] configured to be filled at least partially with a liquid to serve as a medium to transfer a laser light to the occlusion; and[[,]] 

multiple opposed blades spaced from each other and disposed at the distal end inside the opening, each of said blades [[has]] comprising a base connected to an inner surface of the opening and a sharpened exterior edge, [[in]] each [[said]] pair [[the]] of opposed blades [[are]] is separated by a gap so that a continuous unrestricted area is formed between the multiple pairs of opposed bladesa [[the]] laser-based procedure and to facilitate evacuation of said materials through the continuous unrestricted area due to said suction. 
 
21. (Currently Amended) [[A]] The laser atherectomy device according to claim 20, wherein each of said blades comprises a triangular cross section with a base and two sides meeting at the sharpened edge.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: see the “Prior Art Note” on pages 7-8 of the Final Rejection mailed 05 October 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        15 March 2022